March 24, 2015




                                  JUDGMENT

                 The Fourteenth Court of Appeals
                  THE VILLAGE OF TIKI ISLAND, Appellant

NO. 14-14-00629-CV                           V.

                PREMIER TIERRA HOLDINGS, INC., Appellee
                   ________________________________

       This cause, an appeal from the order denying the plea to the jurisdiction of
appellant, the Village of Tiki Island, signed July 23, 2014, was heard on the
transcript of the record. The record shows that the trial court lacked jurisdiction
over the declaratory judgment action of appellee Premier Tierra Holdings, Inc. We
therefore RENDER judgment DISMISSING appellee’s case without prejudice.

       We order appellee, Premier Tierra Holdings, Inc., to pay all costs incurred in
this appeal.



      We further order this decision certified below for observance.